Citation Nr: 0711870	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1960 to November 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).   


FINDING OF FACT

The veteran's current headaches are not related to service, 
to include a head injury which occurred during service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claim.  In 
addition, the letter specifically informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The Board also notes that in November 2006 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The veteran's 
post-service treatment records have also been obtained.  The 
veteran has declined a hearing.  He was afforded a VA 
examination December 2006.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

The veteran's service medical records show that he was seen 
for complaints of headaches on several occasions following an 
auto accident in 1961 in which he injured his head.  

The report of a VA examination conducted in September 1966 
reflects that the veteran reported a history of having a head 
injury in service after which he was hospitalized for 
headaches and back ailments.  Following VA neurological 
examination, the diagnosis was no disease found.

A relatively recent private medical treatment record from the 
Atlanta heart clinic dated in October 1992 reflects that the 
veteran was seen for treatment of chest pain following a 
stroke four weeks earlier.  It was also noted that he gave a 
history of having occasional headaches.  A VA treatment 
record dated in September 2001 reflects that the veteran 
reported a complaint of a headache, along with weakness and 
chest discomfort since taking Simvastatin.  

The veteran was afforded a VA disability evaluation 
examination in December 2006.  The examiner noted that the 
veteran had a history of an auto accident during service and 
numerous recorded sick call visits for headache and 
dizziness.  The examiner noted that the headaches in service 
were described as in the vertex radiating occipitalward.  The 
examiner further noted veteran claimed headaches dating from 
the auto accident suffered during active duty, but reported 
that he had not had a great deal of headache problems after 
discharge from service until he had a stroke in September 
1992.  The stroke reportedly affected his balance and speech 
and thereafter he had suffered pain in the right posterior 
part of his head.  The pain is constant and varied in 
intensity.  Following examination, the examiner offered the 
following opinion:

The record does not document a continuum of a 
headache problem either in the service records or 
in the C-folder.  Furthermore a review of the 
current outpatient notes for the past 6 years do 
not cite headaches among his many problems.  It is 
less likely than not that his headaches are a 
result of or related to military service.  

Based on the foregoing evidence, the Board finds that 
headaches were not present during service and did not develop 
as a result of any incident during service.  The medical 
opinion by the VA examiner is unopposed.  The veteran's own 
opinion that his current complaints are related to service is 
not enough to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that headaches were not incurred in or aggravated by service.  


ORDER

Service connection for headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


